 

 

 

EXHIBIT 10.64

PERFORMANCE AWARD AGREEMENT

This Performance Award Agreement (the "Agreement") has been made as of
______________________  (the "Date of Grant") between Duke Energy Corporation, a
Delaware corporation, with its principal offices in Charlotte, North Carolina
(the "Corporation"), and ________________ (the "Grantee").


RECITALS

Under the Duke Energy Corporation 2010 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the "Plan"), the Compensation Committee of the
Board of Directors of the Corporation (the "Committee"), or its delegate, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
Performance Shares and tandem Dividend Equivalents that are subject hereto.  The
applicable provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (unless such
terms are otherwise defined herein).

AWARD

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

Section 1.        Number and Nature of Performance Shares and Tandem Dividend
Equivalents.  At target performance, the number of Performance Shares and the
number of tandem Dividend Equivalents subject to this Award are each
______________________________.  Each Performance Share, upon becoming vested,
represents a right to receive payment in the form of one (1) share of Common
Stock.  Each tandem Dividend Equivalent, after its tandem Performance Share
vests, represents a right to receive a cash payment equivalent in amount to the
aggregate cash dividends declared and paid on one (1) share of Common Stock for
the period beginning on the Date of Grant and ending on the date the vested,
tandem Performance Share is paid or deferred and before the Dividend Equivalent
expires.  Performance Shares and Dividend Equivalents are used solely as units
of measurement, and are not shares of Common Stock and the Grantee is not, and
has no rights as, a shareholder of the Corporation by virtue of this Award.

Section 2.        Vesting of Performance Shares.    

(a)  Performance Goal.  Except as otherwise provided in this Section 2, the
Performance Shares shall vest only if and to the extent the Committee, or its
delegate, determines that the TSR Performance Goal (as defined below) has been
met (provided that such determination shall be made not later than the first
March 15 following the end of the Performance Period, as defined below).  To the
extent TSR Performance Goal is not met, the Performance Shares that do not so
become vested shall be forfeited.  The Committee reserves the right to reduce
any vesting to the extent the Committee determines that such reduction is
equitable and appropriate based on overall financial performance, including
adjusted and reported earnings, capital deployment and credit position during
the Performance Period.  Provided Grantee’s continuous employment by the
Corporation, including Subsidiaries, has not terminated, or as otherwise
provided in Sections 2(b) or 2(c), all of the Performance Shares subject to this
Award shall become vested upon the written determination by the Committee, or
its delegate, in its sole discretion, of the extent to which the Corporation
achieves the “TSR Performance Goal,” which is the Corporation’s Total
Shareholder Return (“TSR”) percentile ranking among the companies that are in
the Philadelphia Utility Index as of the end of the Performance Period, with
higher percentile ranking for more positive/less negative TSR, for the period
beginning ________________ and ending ________________ (“Performance Period”), 
in accordance with the applicable vesting percentage specified for such
percentile ranking in the following schedule:  

Percentile Ranking

Vesting Percentage (Applicable to Target # of Shares)

 

 

 

 

Lower than 25th

0%

 

*

*

 

25th

30%

 

*

*

 

50th   (target

performance)

100%

 

*

*

 

90th or higher

200%

 

 

*When such determination is of a percentile ranking between those specified, the
Committee, or its delegatee, in its sole discretion, shall interpolate to
determine the applicable vesting percentage.

Such Performance Shares that do not so become vested shall be forfeited.  For
purposes of this Agreement, TSR means the change in fair market value over a
specified period of time, expressed as a percentage, of an initial investment in
specified common stock, with dividends reinvested, all as determined utilizing
such methodology as the Committee, or its delegatee, shall approve, provided,
however, that the Committee, or its delegatee, shall have the discretion to make
appropriate and equitable adjustments to the TSR of any company (including the
Corporation) whose shares trade ex-dividend as of _________________, provided,
however, that no such adjustment shall be permitted if it would result in the
loss of the otherwise available

 

 

--------------------------------------------------------------------------------

 

 

 

exemption of the Award under Section 162(m) of the Code.  In the event that a
company becomes a member of the Philadelphia Utility Index following
_______________, such company shall not be taken into account for purposes of
this Agreement.

(b) In the event that, prior to the date that the determination of the
achievement of the TSR Performance Goal is made, the Grantee’s continuous
employment by the Corporation, including Subsidiaries, terminates, the
Performance Shares subject to this Award are thereupon forfeited, except that if
such employment terminates (i) at a time when Grantee has attained age 55 and
has at least 10 years of vesting service under the Duke Energy Retirement Cash
Balance Plan, the Progress Energy Pension Plan, or under another retirement plan
of the Corporation or a Subsidiary which plan the Committee, or its delegatee,
in its sole discretion, determines to be the functional equivalent of such
plans, unless the Committee, or its delegatee, in its sole discretion,
determines that Grantee is in violation of any obligation identified in Section
3, (ii) as the result of the Grantee’s death, (iii) as the result of the
Grantee’s permanent and total disability within the meaning of Code Section
22(e)(3), (iv) as the result of the termination of such employment by the
Corporation, or employing Subsidiary, other than for cause, as determined by the
Corporation or employing Subsidiary, in its sole discretion, or (v) as the
direct and sole result, as determined by the Corporation, or employing
Subsidiary, in its sole discretion, of the divestiture of assets, a business, or
a company, by the Corporation or a Subsidiary, the Performance Shares subject to
this Award shall vest upon such determination of the achievement of the TSR
Performance Goal, at such vesting percentage determined by the Committee, or its
delegatee, in its sole discretion, by prorating on the basis of the portion of
the Performance Period that such employment continued while Grantee was entitled
to payment of salary (unless such termination occurs after the end of the
Performance Period, in which event the number of Performance Shares earned, if
any, shall not be prorated). 

In the event that Grantee is on an employer-approved, personal leave of absence
on the date that the determination of the achievement of the TSR Performance
Goal is made, then, unless prohibited by law, vesting shall be postponed and
shall not occur unless and until Grantee returns to active service in accordance
with the terms of the approved personal leave of absence and before November 1
of the calendar year immediately following the calendar year in which the
Performance Period ends.  In the event Grantee does not return to active service
from such leave of absence prior to November 1 of the calendar year immediately
following the calendar year in which the Performance Period ends, any
Performance Shares covered by this Award that were not vested as of the
commencement of such leave shall be immediately forfeited (as if Grantee
terminated employment for purposes of Section 4 hereof).   Further, in the event
that such determination is made and during any portion of the Performance Period
the Grantee was on employer-approved, personal leave of absence, the applicable
vesting percentage shall be determined by the Committee, or its delegatee, in
its sole discretion, to reflect only that portion of the Performance Period
during which such employment continued while the Grantee was entitled to payment
of salary. 

(c) In the event that a Change in Control occurs before the Performance Period
has ended and (i) before the Grantee’s continuous employment by the Corporation,
including Subsidiaries, terminates, or (ii) after such employment terminates
during the Performance Period, (A) at a time when Grantee is considered
"retired", unless the Corporation, in its sole discretion, determines that
Grantee is in violation of any obligation identified in Section 3, or (B) as the
result of an event listed in items (ii) – (v) of the first sentence of Section
2(b), the Performance Shares subject to this Award shall vest upon such
occurrence, at such vesting percentage determined by the Committee, or its
delegatee, in its sole discretion, by prorating down, assuming performance at
the target level for the TSR Performance Goal, on the basis of the portion of
the Performance Period that has elapsed prior to the time of such occurrence (or
such earlier termination of employment), and the remaining Performance Shares
shall be forfeited, irrespective of any subsequent determination of the
achievement of the TSR Performance Goal. 

Section 3.        Restrictive Covenants.   

(a)  In consideration of the Award, Grantee agrees that during the period
beginning with termination of employment and ending with the third anniversary
of the Date of Grant ("Restricted Period"), Grantee shall not for any reason,
directly or indirectly, without the prior written consent of the Corporation or
its delegatee: (i) become employed, engaged or involved with a competitor
(defined below) of the Corporation or any Subsidiary in a position that
involves: providing services that relate to or are similar in nature or purpose
to the services performed by the Grantee for the Corporation or any Subsidiary
at any time during his or her previous three years of employment with the
Corporation or any Subsidiary; or, supervision, management, direction or advice
regarding such services; either as principal, agent, manager, employee, partner,
shareholder, director, officer or consultant (other than as a less-than three
percent (3%) equity owner of any corporation traded on any national,
international or regional stock exchange or in the over-the-counter market); or,
(ii)  induce or attempt to induce any customer, client, supplier, employee,
agent or independent contractor of the Corporation or any of the Subsidiaries to
reduce, terminate, restrict or otherwise alter (to the Corporation’s detriment)
its business relationship with the Corporation. 


(B)       THE NONCOMPETITION OBLIGATIONS OF CLAUSE (I) OF THE PRECEDING SENTENCE
SHALL BE EFFECTIVE ONLY WITH RESPECT TO A “COMPETITOR” OF THE CORPORATION OR ANY
SUBSIDIARY WHICH IS UNDERSTOOD TO MEAN ANY PERSON OR ENTITY IN COMPETITION WITH
THE CORPORATION OR ANY SUBSIDIARY, AND MORE PARTICULARLY THOSE PERSONS AND
ENTITIES IN THE BUSINESSES OF:  PRODUCTION, TRANSMISSION, DISTRIBUTION, OR
RETAIL OR WHOLESALE MARKETING OR SELLING OF ELECTRICITY; RESALE OR ARRANGING FOR
THE PURCHASE OR FOR THE RESALE, BROKERING, MARKETING, OR TRADING OF ELECTRICITY
OR DERIVATIVES THEREOF; ENERGY MANAGEMENT AND THE PROVISION OF ENERGY SOLUTIONS;
DEVELOPMENT AND OPERATION OF POWER GENERATION FACILITIES, AND SALES AND
MARKETING OF ELECTRIC POWER, DOMESTICALLY AND ABROAD; AND ANY OTHER BUSINESS IN
WHICH THE CORPORATION, INCLUDING SUBSIDIARIES, IS ENGAGED AT THE TERMINATION OF
GRANTEE’S CONTINUOUS EMPLOYMENT BY THE CORPORATION, INCLUDING SUBSIDIARIES; AND
WITHIN THE FOLLOWING GEOGRAPHICAL AREAS: (I) ANY COUNTRY IN THE WORLD (OTHER
THAN THE UNITED STATES) WHERE THE CORPORATION, INCLUDING SUBSIDIARIES, HAS AT
LEAST $25 MILLION IN CAPITAL DEPLOYED AS OF TERMINATION OF GRANTEE'S CONTINUOUS
EMPLOYMENT BY CORPORATION, INCLUDING THROUGH ITS SUBSIDIARIES; (II) THE STATES
OF CALIFORNIA, COLORADO, FLORIDA, GEORGIA, ILLINOIS, INDIANA, KENTUCKY,
MICHIGAN, MINNESOTA, MISSISSIPPI, NEW YORK, NORTH CAROLINA, OHIO, PENNSYLVANIA,
SOUTH CAROLINA, TEXAS, VERMONT, WISCONSIN AND WYOMING (III) ANY OTHER STATE IN
THE UNITED STATES WHERE THE CORPORATION INCLUDING THE SUBSIDIARIES, HAS AT LEAST
$25 MILLION IN CAPITAL DEPLOYED AS OF THE TERMINATION OF THE GRANTEE’S
EMPLOYMENT WITH THE CORPORATION OR ANY SUBSIDIARY.  THE CORPORATION AND GRANTEE
INTEND THE ABOVE RESTRICTIONS ON COMPETITION IN GEOGRAPHICAL AREAS TO BE
ENTIRELY SEVERABLE AND INDEPENDENT, AND ANY INVALIDITY OR ENFORCEABILITY OF THIS
PROVISION WITH RESPECT TO ANY ONE OR MORE OF SUCH RESTRICTIONS, INCLUDING
GEOGRAPHICAL AREAS, SHALL NOT RENDER THIS PROVISION UNENFORCEABLE AS APPLIED TO
ANY ONE OR MORE OF THE OTHER RESTRICTIONS, INCLUDING GEOGRAPHICAL AREAS. 


 


(C)        GRANTEE AGREES NOT TO: (I) DISCLOSE TO ANY THIRD PARTY OR OTHERWISE
MISAPPROPRIATE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE CORPORATION OR
OF ANY SUBSIDIARY (EXCEPT AS REQUIRED BY SUBPOENA OR OTHER LEGAL PROCESS, IN
WHICH EVENT THE GRANTEE WILL GIVE THE CHIEF LEGAL OFFICER OF THE CORPORATION
PROMPT NOTICE OF SUCH SUBPOENA OR OTHER LEGAL PROCESS IN ORDER TO PERMIT THE
CORPORATION OR ANY AFFECTED INDIVIDUAL TO SEEK APPROPRIATE PROTECTIVE ORDERS);
OR, (II) PUBLISH OR PROVIDE ANY ORAL OR WRITTEN STATEMENTS ABOUT THE CORPORATION
OR ANY SUBSIDIARY, ANY OF THE CORPORATION'S OR ANY

 

 

--------------------------------------------------------------------------------

 

 

 


SUBSIDIARY'S CURRENT OR FORMER OFFICERS, EXECUTIVES, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES THAT ARE FALSE, DISPARAGING OR DEFAMATORY, OR THAT
DISCLOSE PRIVATE OR CONFIDENTIAL INFORMATION ABOUT THEIR BUSINESS OR PERSONAL
AFFAIRS.   THE OBLIGATIONS OF THIS PARAGRAPH ARE IN ADDITION TO, AND DO NOT
REPLACE, ELIMINATE, OR REDUCE IN ANY WAY, ALL OTHER CONTRACTUAL, STATUTORY, OR
COMMON LAW OBLIGATIONS GRANTEE MAY HAVE TO PROTECT THE CORPORATION’S
CONFIDENTIAL INFORMATION AND TRADE SECRETS AND TO AVOID DEFAMATION OR BUSINESS
DISPARAGEMENT.


 


(D)       NOTWITHSTANDING ANY OTHER PROVISION OF SECTION 3, THE GRANTEE REMAINS
FREE TO REPORT OR OTHERWISE COMMUNICATE ANY NUCLEAR SAFETY CONCERN, ANY
WORKPLACE SAFETY CONCERN, OR ANY PUBLIC SAFETY CONCERN TO THE NUCLEAR REGULATORY
COMMISSION, UNITED STATES DEPARTMENT OF LABOR, OR ANY OTHER APPROPRIATE
GOVERNMENTAL AGENCY WITHOUT PROVIDING THE NOTICE DESCRIBED IN SECTION 3(C), AND
THE GRANTEE REMAINS FREE TO PARTICIPATE IN ANY GOVERNMENTAL PROCEEDING OR
INVESTIGATION WITHOUT PROVIDING THE NOTICE DESCRIBED IN SECTION 3(C).


 


(E)       IF ANY PART OF THIS SECTION IS HELD TO BE UNENFORCEABLE BECAUSE OF THE
DURATION, SCOPE OR GEOGRAPHICAL AREA COVERED, THE CORPORATION AND GRANTEE AGREE
TO MODIFY SUCH PART, OR THAT THE COURT MAKING SUCH HOLDING SHALL HAVE THE POWER
TO MODIFY SUCH PART, TO REDUCE ITS DURATION, SCOPE OR GEOGRAPHICAL AREA.


 


(F)        NOTHING IN SECTION 3 SHALL BE CONSTRUED TO PROHIBIT GRANTEE FROM
BEING RETAINED DURING THE RESTRICTED PERIOD IN A CAPACITY AS AN ATTORNEY
LICENSED TO PRACTICE LAW, OR TO RESTRICT GRANTEE FROM PROVIDING ADVICE AND
COUNSEL IN SUCH CAPACITY, IN ANY JURISDICTION WHERE SUCH PROHIBITION OR
RESTRICTION IS CONTRARY TO LAW. 

 


(G)       GRANTEE’S AGREEMENT TO THE RESTRICTIONS PROVIDED FOR IN THIS AGREEMENT
AND THE CORPORATION’S AGREEMENT TO PROVIDE THE AWARD ARE MUTUALLY DEPENDENT
CONSIDERATION. THEREFORE, NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY IN
THIS AGREEMENT, IF THE ENFORCEABILITY OF ANY MATERIAL RESTRICTION ON GRANTEE
PROVIDED FOR IN THIS AGREEMENT IS CHALLENGED AND FOUND UNENFORCEABLE BY A COURT
OF LAW THEN THE CORPORATION SHALL, AT ITS ELECTION, HAVE THE RIGHT TO RECOVER
FROM GRANTEE THE AWARD, OR THE AWARD’S FAIR MARKET VALUE RECEIVED BY GRANTEE ON
THE DATE OF SALE, TRANSFER, OR OTHER DISPOSITION IF GRANTEE HAS SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF THE AWARD.   THIS PROVISION SHALL BE
CONSTRUED AS A RETURN OF CONSIDERATION OR ILL-GOTTEN GAINS DUE TO THE FAILURE OF
GRANTEE’S PROMISES UNDER THE AGREEMENT, AND NOT AS A LIQUIDATED DAMAGES CLAUSE. 
NOTHING HEREIN SHALL (I) REDUCE OR ELIMINATE THE CORPORATION’S RIGHT TO ASSERT
THAT THE RESTRICTIONS PROVIDED FOR IN THIS AGREEMENT ARE FULLY ENFORCEABLE AS
WRITTEN, OR AS MODIFIED BY A COURT PURSUANT TO SECTION 3, OR (II) ELIMINATE,
REDUCE, OR COMPROMISE THE APPLICATION OF TEMPORARY OR PERMANENT INJUNCTIVE
RELIEF AS A FULLY APPROPRIATE AND APPLICABLE REMEDY TO ENFORCE THE RESTRICTIONS
PROVIDED FOR IN SECTION 3 (INCLUSIVE OF ITS SUBPARTS), IN ADDITION TO RECOVERY
OF DAMAGES OR OTHER REMEDIES OTHERWISE ALLOWED BY LAW.


 

Section 4.          Forfeiture.  Any Performance Share subject to this Award
shall be forfeited upon the termination of the Grantee's continuous employment
by the Corporation, including Subsidiaries, from the Date of Grant, except to
the extent otherwise provided in Section 2.  Any Dividend Equivalent subject to
this Award shall expire at the time its tandem Performance Share (i) is vested
and paid, or deferred, or (ii) is forfeited.

Section 5.        Dividend Equivalent Payment.  Payment with respect to any
Dividend Equivalent subject to this Award that is in tandem with a Performance
Share that is vested and paid shall be paid in cash to the Grantee at the same
time as the vested Performance Share as provided in Section 6, or, if the vested
Performance Share is deferred by Grantee as provided in Section 6, payment with
respect to the tandem Dividend Equivalent shall likewise be deferred.  The
Dividend Equivalent payment amount shall equal the aggregate cash dividends
declared and paid with respect to one (1) share of Common Stock for the period
beginning on the Date of Grant and ending on the date the vested, tandem
Performance Share is paid or deferred and before the Dividend Equivalent
expires.  However, should the timing of a particular payment under Section 6 to
the Grantee in shares of Common Stock in conjunction with the timing of a
particular cash dividend declared and paid on Common Stock be such that the
Grantee receives such shares without the right to receive such dividend and the
Grantee would not otherwise be entitled to payment under the expiring Dividend
Equivalent with respect to such dividend, the Grantee, nevertheless, shall be
entitled to such payment.  Dividend Equivalent payments shall be subject to
withholding for taxes. Any required income tax withholdings in respect of
Dividend Equivalents attributable to Performance Shares shall be satisfied by
reducing the cash payment in respect of the required withholding amount, unless
the Committee, or its delegatee, in its discretion, requires Grantee to satisfy
such tax obligation by other payment to the Corporation.

Section 6.        Payment of Performance Shares.   Payment of Performance Shares
subject to this Award that become vested shall be made to the Grantee on the
earlier of: (i) the calendar year immediately following the Performance Period,
or (ii) within 30 days after the occurrence of a "change in the ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of the Corporation within the meaning of Section 409A of
the Code, except to the extent deferred by the Grantee in accordance with such
procedures as the Committee, or its delegatee, may prescribe from time to time
or except to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code.  Payment (or deferrals, as applicable)
shall be subject to withholding for taxes.  Payment shall be in the form of one
(1) share of Common Stock for each full vested Performance Share, and any
fractional vested Performance Share shall be rounded up to the next whole share
for purposes of both vesting under Section 2 and payment under Section 6. 
Notwithstanding the foregoing, the number of shares of Common Stock that would
otherwise be paid or deferred (valued at Fair Market Value on the date the
respective Performance Share became vested, or if later, payable) shall be
reduced by the Committee, or its delegatee, in its sole discretion, to fully
satisfy tax withholding requirements, unless the Committee, or its delegate, in
its discretion requires Grantee to satisfy such tax obligation by other payment
to the Corporation.  In the event that payment, after any reduction in the
number of shares of Common Stock to satisfy withholding for tax requirements,
would be for less than ten (10) shares of Common Stock, then, if so determined
by the Committee, or its delegatee, in its sole discretion, payment, instead of
being made in shares of Common Stock, shall be made in a cash amount equal in
value to the shares of Common Stock that would otherwise be paid, valued at Fair
Market Value on the date the respective Performance Shares became vested.

Section 7.                 No Employment Right.  Nothing in this Agreement or in
the Plan shall confer upon the Grantee the right to continued employment with
the Corporation or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Grantee at any time for
any reason.

Section 8.                Nonalienation.  The Performance Shares and Dividend
Equivalents subject to this Award are not assignable or transferable by
Grantee.  Upon any attempt to transfer, assign, pledge, hypothecate, sell or
otherwise dispose of any such Performance Share or Dividend Equivalent, or of
any right or privilege conferred hereby, or upon the levy of any attachment or
similar process upon such Performance Share

 

 

--------------------------------------------------------------------------------

 

 

 

or Dividend Equivalent, or upon such right or privilege, such Performance Share
or Dividend Equivalent, or such right or privilege, shall immediately become
null and void.

Section 9.                Determinations.  Determinations by the Committee, or
its delegatee, shall be final and conclusive with respect to the interpretation
of the Plan and this Agreement.

Section 10.              Governing Law.  This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Delaware
applicable to transactions that take place entirely within that state.

Section 11.             Conflicts with Plan, Correction of Errors, Section 409A
and Grantee’s Consent.  In the event that any provision of this Agreement
conflicts in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling.  In the event that, due to administrative error, this Agreement
does not accurately reflect an Award properly granted to the Grantee pursuant to
the Plan, the Corporation, acting through its Executive Compensation and
Benefits Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document.  It is
the intention of the Corporation and the Grantee that this Award not result in
unfavorable tax consequences to Grantee under Code Section 409A.  Accordingly,
Grantee consents to such amendment of this Agreement as the Corporation may
reasonably make in furtherance of such intention, and the Corporation shall
promptly provide, or make available to, Grantee a copy of any such amendment. 

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code.  This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by Section
409A of the Code).  The Corporation and the Grantee agree to work together in
good faith in an effort to comply with Section 409A of the Code including, if
necessary, amending this Agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Corporation shall
not be required to assume any increased economic burden.  Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Grantee shall not be considered to have terminated employment with
Corporation for purposes of this Agreement and no payments shall be due to him
under this Agreement which are payable upon his termination of employment until
he would be considered to have incurred a “separation from service” from the
Corporation within the meaning of Section 409A of the Code.  To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Grantee’s termination of employment shall
instead be paid within 30 days following the first business day after the date
that is six months following his termination of employment (or upon his death,
if earlier).  In addition, for purposes of this Agreement, each amount to be
paid or benefit to be provided to the Grantee pursuant to this Agreement shall
be construed as a separate identified payment for purposes of Section 409A of
the Code. 

Grantee acknowledges and agrees that payments made under this Agreement are
subject to the Corporation's requirement that the Grantee reimburse the portion
of any payment where such portion of the payment was    (i) inadvertently paid
based on an incorrect calculation, or (ii) predicated upon the achievement of
financial results that are subsequently the subject of a restatement caused or
partially caused by Grantee's fraud or misconduct. 

Section 12.              Compliance with Law.  The Corporation shall make
reasonable efforts to comply with all applicable federal and state securities
laws applicable to the Plan and this Award; provided, however, notwithstanding
any other provision of this Award, the Corporation shall not be obligated to
deliver any shares of Common Stock pursuant to this Award if the delivery
thereof would result in a violation of any such law. 

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
___________, has signed a duplicate of this Agreement, in the space provided
below, and returned the signed duplicate to ______________________________,
which, if, and to the extent, permitted by the Executive Compensation and
Benefits Department, may be accomplished by electronic means.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

 


ATTEST:                                                                                             
DUKE ENERGY CORPORATION


 


 


BY: 
___________________________________________________BY:_________________________________________ 

       Corporate
Secretary                                                                    
Its:  


 


 

 


 


ACCEPTANCE OF PERFORMANCE AWARD

 

IN WITNESS OF Grantee's acceptance of this Performance Award and Grantee's
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this _____ day of _____________________.

 

 

                      
                                                                                      ____________________________     
Grantee's Signature

 

 

--------------------------------------------------------------------------------

 

 

 

 

                                                                                                            
____________________________      (print name)

 

 

                                                                                                            
____________________________      (address)

 

 

  

 

 

 

--------------------------------------------------------------------------------

 